Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 15, 2022. Claims 1, 3-11, 13-21, 23-29 are currently pending and examined below.

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
Claims 3, 13, 23 are objected to because of the following informalities:  The claims further limiting a cancelled claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6, 8-11, 13-16, 18-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. US2018/0165893 (“Palmer”) in view of Jin US2010/0094500 (“Jin”).

Regarding claim(s) 1, 11. Palmer discloses a method of geofenced control of a vehicle, comprising: 
determining a geographic region within which a vehicle is operating (para. 31, e.g. Geo-fences may define areas where a particular maneuver is allowed. Geo-fences may define areas where a particular driving maneuver is disallowed and/or particularly dangerous (e.g., a narrow country road). Specific geo-fences may be associated with specific driving maneuvers.); 
retrieving a geo-profile corresponding to the determined geographic region within which the vehicle is operating (para. 30, para. 31, profile module 32 may be configured to obtain one or more pre-determined driving maneuver profiles.)
wherein the geo-profile comprises driving dynamics associated with the geographic region and vehicle settings associated with the driving dynamics (para. 30, e.g. The pre-determined driving maneuver profiles may describe driving maneuvers associated with dangerous driving behavior, for example, and/or other driving behavior.); 
Palmer does not explicitly disclose:
determining whether the geo-profile is compatible with one or more vehicle systems within the vehicle; and applying the retrieved geo-profile to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating.  
Jin teaches another vehicle system and method that determine whether the driving conditions is compatible with one or more vehicle systems within the vehicle (para. 97, para. 126, e.g. determines whether or not the drive conditions of the vehicle meet the drive requirements of the geo-fence area (S208). Also, the controller 190 may display a user alert asking the user to allow or disallow a change to one or more operating parameters); and applying the retrieved driving conditions to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating (para. 127, e.g. If the drive conditions of the vehicle are determined not to meet the drive requirements, the server may transmit a control signal controlling the vehicle to the telematics terminal 100 (S209). The telematics terminal 100 may receive the control signal through the wireless communication unit 110, and the controller 190 may control the vehicle by the control signal (S210).).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Palmer by incorporating the applied teaching of Jin to improve vehicle safety based on driver preferences and vehicle driving conditions. 

Regarding claim(s) 3, 13, 23. Palmer further silent to wherein determining whether an available geo-profile corresponding to the determined geographic region is compatible with the vehicle comprises determining whether the vehicle includes vehicle systems that are controllable by the geo-profile corresponding to the determined geographic region.  
Jin teaches wherein determining whether an available geo-profile corresponding to the determined geographic region is compatible with the vehicle comprises determining whether the vehicle includes vehicle systems that are controllable by the geo-profile corresponding to the determined geographic region (para. 97, e.g. the controller may recommend vehicle operating conditions and/or may actively control the vehicle so as to meet drive requirements corresponding to conditions in the geo-fence area.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Palmer by incorporating the applied teaching of Jin to improve vehicle safety based on driver preferences and vehicle driving conditions. 

Regarding claim(s) 4, 14, 24. Palmer in view of Jin further teaches wherein the geo-profile identifies a driving mode of the vehicle, and wherein applying the geo-profile to the vehicle comprises placing the vehicle in the driving mode identified by the geo-profile (Palmer: a driving mode is corresponding the pre-determined geo-fences related to that maneuver. Para. 33).  

Regarding claim(s) 5, 15, 25. Palmer in view of Jin further teaches wherein applying the geo-profile to the vehicle comprises applying one or more of the vehicle settings to the vehicle (Palmer: para. 31, e.g. Geo-fences may define areas where a particular maneuver is allowed. Geo-fences may define areas where a particular driving maneuver is disallowed and/or particularly dangerous (e.g., a narrow country road). Specific geo-fences may be associated with specific driving maneuvers. For example, idling may be permissible in a geo-fenced area where a U-turn is not permissible.)

Regarding claim(s) 6, 16, 26. Palmer in view of Jin further teaches comprising gathering vehicle operating characteristics data from a plurality of other vehicles operating in a geographic region and constructing a geo-profile based on the vehicle operating characteristics data for the geographic region (Palmer: para 29, e.g. Parameter module 30 may be configured to determine one or more of the vehicle parameters one or more times in an ongoing manner during operation of vehicle 12.)

Regarding claim(s) 8, 18. Palmer in view of Jin further teaches wherein the geo-profile is stored external to the vehicle and retrieving the geo-profile corresponding to the determined geographic comprises receiving at the vehicle the geo-profile from an external storage location (Palmer: para. 10, para. 25, e.g. Parameter module 30 may be configured to determine one or more vehicle parameters of vehicle 12. Parameter module 30 may determine the vehicle parameters based on the information conveyed by the output signals from sensors 14, information provided by external systems and/or databases, and/or other information.)

Regarding claim(s) 9, 19. Palmer in view of Jin further teaches wherein a profile system external to the vehicle receives the position information to determine the geographic region within which the vehicle is operating, identifies a geo-profile corresponding to the determined geographic region, retrieves the geo-profile corresponding to the determined geographic region and since the retrieved geo-profile to the vehicle (Palmer: Para. 40, e.g. Other information may include, for example, information generated by a remote reviewer located in a review center viewing video data in real-time and/or at a later time. The remote reviewer may note that a specific driving maneuver has occurred but the noted maneuver may be filtered out because the maneuver occurred inside a geo-fenced area where the specific maneuver is permissible. )

Regarding claim(s) 10, 20. Palmer in view of Jin further teaches wherein the vehicle retrieves the geo-profile corresponding to the determined geographic region from a storage location on board the vehicle (Palmer: para. 30, e.g. The pre-determined driving maneuver profiles may be programmed at manufacture, obtained by profile module 32 responsive to user entry and/or selection of information related to pre-determined driving maneuver profiles via user interface 18 and/or remote computing device 22, obtained from electronic storage 20, and/or may be obtained in other ways.).  

Regarding claim(s) 21. Palmer discloses A vehicle control system, comprising: 
a position determination system to determine a geographic region within which a vehicle is operating (para. 31, e.g. Geo-fences may define areas where a particular maneuver is allowed. Geo-fences may define areas where a particular driving maneuver is disallowed and/or particularly dangerous (e.g., a narrow country road). Specific geo-fences may be associated with specific driving maneuvers.); 
a driving mode circuit to locate a geo-profile corresponding to the determined geographic region (Palmer: a driving mode is corresponding the pre-determined geo-fences related to that maneuver. Para. 33), 
wherein the geo-profile comprises driving dynamics associated with the geographic region and vehicle settings associated with the driving dynamics  (para. 30, e.g. The pre-determined driving maneuver profiles may describe driving maneuvers associated with dangerous driving behavior, for example, and/or other driving behavior.), 
Palmer does not explicitly disclose:
determine whether the geo-profile is compatible with one or more vehicle systems within the vehicle, and retrieve a geo-profile corresponding to the determined geographic region within which the vehicle is operating; and wherein the driving mode circuit is further configured to apply the retrieved geo-profile to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating.  
Jin teaches another vehicle system and method that determine whether the driving conditions is compatible with one or more vehicle systems within the vehicle (para. 97, para. 126, e.g. determines whether or not the drive conditions of the vehicle meet the drive requirements of the geo-fence area (S208). Also, the controller 190 may display a user alert asking the user to allow or disallow a change to one or more operating parameters); and applying the retrieved driving conditions to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating (para. 127, e.g. If the drive conditions of the vehicle are determined not to meet the drive requirements, the server may transmit a control signal controlling the vehicle to the telematics terminal 100 (S209). The telematics terminal 100 may receive the control signal through the wireless communication unit 110, and the controller 190 may control the vehicle by the control signal (S210).).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Palmer by incorporating the applied teaching of Jin to improve vehicle safety based on driver preferences and vehicle driving conditions. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. US2018/0165893 (“Palmer”) in view of Jin US2010/0094500 (“Jin”) further in view of Penilla et al. US2017/0197617 (“Penilla”).

Regarding claim(s) 7, 17. Palmer discloses constructing a geo-profile based on the vehicle operating characteristics data for the geographic region (abstract; driving maneuvers based on pre-determined driving maneuver profiles).
Palmer does not explicitly disclose gathering vehicle operating characteristics data from a plurality of infrastructure elements in a geographic region and constructing a geo-profile based on the vehicle operating characteristics data for the geographic region.  
Penilla teaches another vehicle system and method with vehicle operating characteristics data from a plurality of infrastructure elements in a geographic region (para. 15, receiving geo-locations of a vehicle and identifying heading direction of the vehicle based on changes in the geo-locations of the vehicle. systems and infrastructure for enabling connected vehicles to communicate with cloud services and with other vehicles or connected objects are provided.) 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Palmer by incorporating the applied teaching of Penilla to improve vehicle safety based on driver preferences and vehicle driving conditions. 

Allowable Subject Matter
Claims 27, 28 and 29  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666